Case 2:19-cv-00085-JMS-DLP Document 142-1 Filed 03/09/20 Page 1 of 13 PageID #: 3631




                                                                  Exhibit A
Case 2:19-cv-00085-JMS-DLP Document 142-1 Filed 03/09/20 Page 2 of 13 PageID #: 3632




                                                                  Exhibit A
Case 2:19-cv-00085-JMS-DLP Document 142-1 Filed 03/09/20 Page 3 of 13 PageID #: 3633




                                                                  Exhibit A
Case 2:19-cv-00085-JMS-DLP Document 142-1 Filed 03/09/20 Page 4 of 13 PageID #: 3634




                                                                  Exhibit A
Case 2:19-cv-00085-JMS-DLP Document 142-1 Filed 03/09/20 Page 5 of 13 PageID #: 3635




                                                                  Exhibit A
Case 2:19-cv-00085-JMS-DLP Document 142-1 Filed 03/09/20 Page 6 of 13 PageID #: 3636




                                                                  Exhibit A
Case 2:19-cv-00085-JMS-DLP Document 142-1 Filed 03/09/20 Page 7 of 13 PageID #: 3637




                                                                  Exhibit A
Case 2:19-cv-00085-JMS-DLP Document 142-1 Filed 03/09/20 Page 8 of 13 PageID #: 3638




                                                                  Exhibit A
Case 2:19-cv-00085-JMS-DLP Document 142-1 Filed 03/09/20 Page 9 of 13 PageID #: 3639




                                                                  Exhibit A
Case 2:19-cv-00085-JMS-DLP Document 142-1 Filed 03/09/20 Page 10 of 13 PageID #:
                                    3640




                                                                Exhibit A
Case 2:19-cv-00085-JMS-DLP Document 142-1 Filed 03/09/20 Page 11 of 13 PageID #:
                                    3641




                                                                Exhibit A
Case 2:19-cv-00085-JMS-DLP Document 142-1 Filed 03/09/20 Page 12 of 13 PageID #:
                                    3642




                                                                Exhibit A
Case 2:19-cv-00085-JMS-DLP Document 142-1 Filed 03/09/20 Page 13 of 13 PageID #:
                                    3643




                                                                Exhibit A
